Citation Nr: 0625991	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  94-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for organic heart 
disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran had active service from March 22, 1965, to 
September 19, 1977, and September 26, 1977, to September 19, 
1984.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  A December 2002 decision of the Board 
determined that new and material evidence had been presented 
to reopen the claims of service connection for organic heart 
disease and hypertension.  The Board also determined that 
additional development was necessary with respect to the 
underlying merits of the issues of entitlement to service 
connection for organic heart disease and hypertension.  
Therefore, the Board issued a remand in November 2003.

Thereafter, in a March 2005 decision, the Board denied 
service connection for organic heart disease and 
hypertension.  The veteran subsequently appealed these issues 
to the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision and 
remand the veteran's claims for readjudication.  In a 
February 2006 Order, the Court granted the joint motion, 
vacated the Board's March 2005 decision, and remanded this 
case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In the above-described February 2006 joint motion, the 
veteran's attorney and VA General Counsel sought to remand 
the veteran's claims because the Board relied heavily on an 
April 2004 VA examination in its denial.  The veteran's 
attorney and VA General Counsel determined that this 
examination was inadequate.

Therefore, the Board finds that a remand is necessary to 
afford the veteran an additional VA examination to determine 
the etiology of his claimed organic heart disease and 
hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
cardiology and hypertension examination by 
a qualified physician or physicians.  Any 
examiner(s) must be provided with the 
veteran's claims file for review in 
conjunction with the examination, and the 
examination report should reflect that 
such review was accomplished.

a.  Based upon the cardiology 
examination, including any indicated 
testing, the examiner should determine 
whether the veteran has a current heart 
disorder.

b.  Based upon review of the claims 
file, clinical examination, and test 
results, the examiner should indicate 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's current 
heart disorder, if any, was incurred in 
service, or whether incurrence in 
service is unlikely (i.e., less than a 
50-50 probability). 

c.  The examiner should specifically 
state his/her opinion as to the 
etiology of such heart disorder, citing 
to specific medical evidence of record.  
The examiner should also address the 
January 1982 report of an EKG which 
showed a diagnosis of a left anterior 
hemiblock while the veteran was still 
in service, and an April 1991 report of 
an EKG which showed the same diagnosis.  
The examiner should provide an opinion 
as to how these reports, and any other 
special testing results, relate to the 
opinion provided.

d.  Based upon the hypertension 
examination, including any indicated 
testing, the examiner should determine 
whether the veteran currently has 
hypertension.

e.  Based upon review of the claims 
file, clinical examination, and test 
results, the examiner should indicate 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's current 
hypertension, if present, was incurred 
in service, or whether incurrence in 
service is unlikely (i.e., less than a 
50-50 probability).

f.  The examiner should specifically 
state his/her opinion as to the 
etiology of the veteran's hypertension, 
citing to specific medical evidence of 
record.

g.  If it is determined that one of the 
claimed disorders is related to service 
and the other is not, the examiner 
should assess the relationship, if any, 
between the two claimed disorders, and 
opine as to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that the 
disorder which is service connected has 
either caused or aggravated the 
disorder which not service connected, 
or whether such a relationship is 
unlikely (i.e., less than a 50-50 
probability).


h.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it

i.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability

j.  If it cannot be determined whether 
either of the veteran's claimed 
disorders was incurred in service or 
aggravated by the other after service, 
on a medical or scientific basis 
without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why this is so

2.  Once the above-requested development 
has been completed, the veteran's claims 
of entitlement to service connection for 
organic heart disease and hypertension 
should be readjudicated.  If the claims 
remain denied, he and his representative 
must be provided with a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


